Title: From Thomas Jefferson to C. W. F. Dumas, 2 February 1793
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dr. Sir
Philadelphia Feb. 2. 1793.

Taking for granted that before the arrival of the vessel by which this goes, Mr. Short will have left the Hague on a temporary mission  to Madrid, I have taken the liberty of addressing to you a packet of plans of the city of Washington on the Potomak, with a desire that they may be exhibited (not for sale) but in such shops, houses, or other places, where they may be most seen by those descriptions of people who would be the most likely to be attracted to it, and who would be worth attracting. The sea-port towns are the most likely to possess persons of this description. With every wish for your health and happiness, I am with great esteem, Dear Sir your most obedt. humble servt

Th: Jefferson

